I115th CONGRESS1st SessionH. R. 175IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. King of Iowa (for himself, Mr. Massie, Mr. Bilirakis, Mr. Gibbs, Mr. Amash, Mr. Carter of Texas, Mr. Stewart, Mr. Jody B. Hice of Georgia, Mr. Palazzo, Mr. Byrne, Mr. Duncan of South Carolina, Mr. Franks of Arizona, Mr. Gohmert, Mr. Newhouse, Mr. Cole, Mr. Sanford, Mr. Farenthold, Mr. Meadows, Mr. Olson, Mr. Babin, Mr. DesJarlais, Mr. Westerman, Mr. Aderholt, and Mr. Duncan of Tennessee) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, Education and the Workforce, Natural Resources, the Judiciary, House Administration, Rules, and Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo repeal the Patient Protection and Affordable Care Act and the Health Care and Education Reconciliation Act of 2010. 
1.Short titleThis Act may be cited as the ObamaCare Repeal Act. 2.Repeal of the Patient Protection and Affordable Care Act and the Health Care and Education Reconciliation Act of 2010 (a)Patient Protection and Affordable Care ActEffective as of the enactment of the Patient Protection and Affordable Care Act (Public Law 111–148), such Act is repealed, and the provisions of law amended or repealed by such Act are restored or revived as if such Act had not been enacted.
(b)Health Care and Education Reconciliation Act of 2010Effective as of the enactment of the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152), such Act is repealed, and the provisions of law amended or repealed by such Act are restored or revived as if such Act had not been enacted. 